Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on a provisional application No. 62/670,270 filed 5/11/18.

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Kurt Rohlfs in a telephone interview on 12/18/20.
(The interview summary submitted with the Notice of Allowance dated 12/30/20.)

Please replace claims 1 and 13 with the claims cited below:
--

1. 	A method of deferring decryption and processing of an encrypted file in a device with

(a) receiving the encrypted file, the file encrypted according to a delivery public key
[DPubK] of a delivery key pair and a password [DPrivKP] of a delivery private key, the delivery key pair comprising the delivery public key and [[a]] the delivery private key [DPrivK] 
(b) storing the file encrypted according to the delivery public key [File]DPubK in persistent
storage;
(c) receiving the password of the delivery private key [DPrivKP];
(d) generating a data package comprising the password of the delivery private key
[DPrivKP];
(e) encrypting the data package according to a password protection key; and
(f) storing the encrypted data package and data processing job information [Jinfo]
referencing the encrypted file [File]DPubK as a job record in persistent storage.


13.	An apparatus for deferring decryption and processing of an encrypted file, 
comprising: 
a first processor;  
a first memory, communicatively coupled to the first processor, the first memory storing first processor instructions including first processor instructions for: 
(a) receiving the encrypted file, the file encrypted according to a delivery public key
[DPubK] of a delivery key pair and a password [DPrivKP] of a delivery private key, the delivery key pair comprising the delivery public key and [[a]] the delivery private key [DPrivK] 

(c) receiving the password of the delivery private key [DPrivKP];  (d) generating a data package comprising the password of the delivery private key [DPrivKP];  
(e) encrypting the data package according to a password protection key;  and (f) storing the encrypted data package and data processing job information [Jinfo] referencing the encrypted file [File] DPubK as a job record in persistent storage.
--


Allowed Claims
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.

Applicant invention is directed to a file protection where a file encrypted with a public key and a password is stored in persistent storage and a generated data package that includes encrypted password stored with job information referencing the encrypted file as a job record in persistent storage.

Although various prior art teaches content protection using a key that is then encrypted (see Cane USPN 5940507) none of the discovered prior art taught all the details of the applicant’s invention as required by the independent claims 1 and 13, especially when 

The prior art, fails to anticipate or fairly suggest the limitation of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  As a result the claimed invention is considered to be in condition for allowance as being novel and non-obvious over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding 
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433